                                   NCAA DIVISION I STUDENT-ATHLETE
                                     REINSTATEMENT GUIDELINES
                                          Revised November 2017



                                   Student-Athlete Reinstatement Philosophy

        The Committee on Student-Athlete Reinstatement subscribes to the students-first philosophy,
        ensuring the individual student-athlete as well as the general student-athlete body is at the forefront
        of each decision. With respect to a violation, the committee and reinstatement staff attempt to place
        the student-athlete back in the position he or she would have been prior to the violation occurring
        while maintaining the integrity of the Association’s values. Overall, the committee and
        reinstatement staff conduct their work by evaluating the totality of the circumstances surrounding
        each case and reaching an outcome that considers the well-being of the involved student-athlete
        while maintaining fairness.




        I




                                                                                                                   DEFENSE
                                                                                                                   EXHIBIT
                                                                                                                      642
                                                                                                                  17 Cr. 686 (LAK)
642-1
    NCAA Division I Student-Athlete
     Reinstatement Guidelines
    November 2017
    PageNo.4




                 I

I
                        t
                       E
I


Bylaw 12 Guidelines.

Philosophy Statement. The NCAA, as an amateur organization, separates itself from the
professional model of athletics. In this separation, participation in athletics for individuals
competing for NCAA Division I institutions or who wish to compete for a Division I institution
should be motivated primarily by education and by the physical, mental and social benefits derived
from such participation. An individual who engages in activities that clearly professionalize
himself or herself will be deemed permanently ineligible for Division I athletics. (February 2006)


Standard. The individual’s actions shall be reviewed under a “reasonable person” standard to
determine if those actions warrant the individual’s eligibility not being reinstated for
intercollegiate athletics.

Individuals who engage in the following activities have crossed the threshold of professionalism
and, thus, their eligibility will not be reinstated:
NCAA Division I Student-Athlete
  Reinstatement Guidelines
November 2017
Page No.5



       a.    Sign an agreement or contract that states the individual is competing as a
             professional;

       b.    Sign an agreement or contract that provides the individual with money above
             expenses (even if the money is never paid);

      c.     Individual receives money above his or her expenses/individual has profited from
             his or her sport (i.e., could be in the form of cash payments, prize money, stipend);

      d.     Individual consistently represents himself or herself as a professional athlete;

      e.     Individual enters into written or verbal contract with an agent; or

      f.     Individual accepts significant monetary benefits from an agent.

      Amateurism Issues Pre-Enroliment.

             follow the link below to view the pre-enrollment amateurism guidelines.

                              Division I AC? Guidelines Chart

2.    Bylaw 12.1.2.1.6 (Preferential Treatment Pre-Enroliment Only                     —   For Post-
      Enrollment Guidelines, see next section).

      a.     Guidelines for violations involving prospective student-athletes occurring prior to
             April 14, 2017:

             (1)    Value of benefit ranges from greater than $100 to $500     =   repayment;

             (2)    Value of benefit ranges from greater than $500 to $700 = withholding of 10
                    percent and repayment;

            (3)     Value of benefit ranges from greater than $700 to $1,000       =   withholding of
                    20 percent and repayment; and

            (4)     Value of benefit greater than $1,000 = withholding of 30 percent and
                    repayment. (February 2004, updated May 2008 and May 2017)

      b.    Guidelines for violations involving prospective student-athletes occurring on or
            after April 14, 2017:

            (1)     Value of benefit ranges from greater than $200 to $500         repayment;
NCAA Division I Student-Athlete
  Reinstatement Guidelines
November 2017
Page No.6



             (2)    Value of benefit ranges from greater than $500 to $700 = withholding of 10
                    percent and repayment;

             (3)    Value of benefit ranges from greater than $700 to $1,000      withholding of
                    20 percent and repayment; and

             (4)    Value of benefit greater than $1,000     =   withholding of 30 percent and
                    repayment. (May 2017)

      c.     Other Violations Involving Tangible Benefits (except for benefits from an agent).
             The committee confirmed that the culpability of the prospective student-athlete
             should be assessed regardless of the bylaw in question (e.g., Bylaw 13). The same
             dollar-figure guideLines should be the starting point in these cases as well. (April
             2004)

      d.     The committee noted the reinstatement staff should continue to review the factors
             that may increase or decrease the prospective or enrolled student-athlete’s
             culpability in these violations and indicated that in situations where a student
             athlete clearly has a responsibility for a violation and knowingly commits a
             violation of NCAA regulations, a significant withholding condition should be
             imposed. (December 2000, updated May 2007)



p

    II




                   t
NCAA Division I Student-Athlete
  Reinstatement Guidelines
November 2017
Page No. 15




I

3.    Bylaw 13.2.1 (Offers and Inducements), 13.6 (Official (Paid) Visit) and 13.7
      (Unofficial (Nonpaid) Visit).

      a.     Guidelines for violations involving prospective student-athletes occurring prior to
             April 14, 2017:

             (1)    Value of benefit ranges from greater than $100 to $500   =   repayment;

             (2)    Value of benefit ranges from greater than $500 to $700 = withholding of 10
                    percent and repayment;

             (3)    Value of benefit ranges from greater than $700 to $1,000     =   withholding of
                    20 percent and repayment; and

             (4)    Value of benefit greater than $1,000  withholding of 30 percent and
                    repayment. (february 2004, updated May 2008, May 2017)

      b.     Guidelines for violations involving prospective student-athletes occurring on or
             after April14, 2017:

             (1)    Value of benefit ranges from greater than $200 to $500   =   repayment;

            (2)     Value of benefit ranges from greater than $500 to $700   withholding of 10
                    percent and repayment;

            (3)     Value of benefit ranges from greater than $700 to $1,000     =   withholding of
                    20 percent and repayment; and

            (4)     Value of benefit greater than $1,000       withholding of 30 percent and
                    repayment. (May 2017)

     c.     Other Violations Involving Tangible Benefits (except for benefits from an agent).

            •      The committee confirmed that the culpability of the prospective student
                   athlete should be assessed regardless of the bylaw in question (e.g., Bylaw
                   12). The same dollar-figure guidelines should be the starting point in these
                   cases as well. (April 2004)
NCAA Division I Student-Athlete
  Reinstatement Guidelines
November 2017
Page No. 16




      U.     The committee noted the reinstatement staff should continue to review factors that
             may increase or decrease the prospective or enrolled student-athlete’s culpability
             in these violations and indicated that in situations where a student-athlete clearly
             has responsibility for a violation and knowingly commits a violation of NCAA
             regulations, a significant withholding condition should be imposed. (December
             2000, updated May 2007)
